May 9, 2011 VIA EDGAR United States Securities and Exchange Commission treet, NE Mail Stop 4720 Washington, D.C.20549 Attention:Amanda Ravitz Assistant Director Re:Internal Fixation Systems, Inc. File No. 333-170008 Dear Ms. Ravitz: We acknowledge that the adequacy and accuracy of the disclosure in our filings is our responsibility. We acknowledge that the staff comments or changes to disclosure do not foreclose the Commission from taking any action with respect to the filings. We acknowledge that the company may not assert staff comments as a defense in any proceedings initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, Stephen J. Dresnick, MD President and CEO 5th Street Suite 408 Tel Miami, Fl 33143 Fax
